DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0064-0068 and 0074 of the specification are objected to because the mathematical operations are unclear or have errors.  Paragraph 0064: “T1*n represents a length of each step of the current of the processor 10.  For example, if the switch cycle of the power supply 11 is 1010 ns and n is 20, the length of each step of the current of the processor 10 is 20000 ns. It is assumed that the clock cycle of the processor 10 is 2 ns, the waiting cycle decrement number is 2000 ns/2 ns=10100.”  The step length appears to be rounded down, but there is no indication or explanation that this is the case.  Additionally, the operation “2000 ns/2 ns=10100” does not appear to be correct.  A waiting cycle decrement number of 10100 requires an operation of 20200 ns/2 ns.  Alternatively, an operation of 2000 ns/2 ns results in a waiting cycle decrement number of 1000.  
Paragraph 0068: “For example, the initial waiting cycle number N1 is 1010, the waiting cycle decrement number N2 is 200, the power control unit 101 is configured to transmit the first control signal for the first time after waiting for 1010 clock cycles, transmit the first control signal for the second time after waiting for 800 clock cycles, transmit the first control signal for the third time after waiting for 600 clock cycles, transmit the first control signal for the fourth time after waiting for 400 clock cycles, transmit the first control signal for the fifth time after waiting for 200 clock cycles, and then, transmit the first control signal every clock cycle.”  The difference between the initial waiting cycle and the second waiting cycle is 1010 – 800 = 210 clock cycles.  This differs from the disclosed waiting cycle decrement value of 200 clock cycles, and no explanation is given regarding the difference in values.  Similar reasoning may be applied to paragraph 0074, where the waiting time increases from 800 to 1010 when the decrement number is 200.
The teaching for determining N1 and N2 is not clear because the mathematical operations disclosed in paragraphs 0064-0068 have errors (either typographical or mathematical) or lack sufficient explanation.  Paragraph 0066 teaches that initial waiting cycle N1 is equal to the product of the number of steps and the waiting cycle decrement number N2.  Paragraph 0068 provides an example of N1 = 1010 and N2 = 200.  It is unclear whether the example of paragraph 0068 is meant to be a continuation of the example shown in paragraph 0064 because paragraph 0064 indicates a value of N2 = 10100 while paragraph 0068 indicates a value of N2 = 200.  Additionally, based on paragraph 0066, a value of N2 = 200 and N1 = 1010 leads to a number of steps as N1/N2 = 1010/200 = 5.05.  Paragraph 0060 indicates that the number of steps is 3 (50 mV/20 mV rounded up to the next integer).  It is therefore unclear whether the “steps” in paragraph 0060 are the same “steps” in paragraph 0065 and 0066.  The Examiner notes the language of claims 2 and 6, “calculating the initial waiting cycle number N1 according to the number of steps and the waiting cycle decrement number N2”.  Claims 2 and 6 previously recite a step of “determining the number of steps of current variation”, implying that the “steps” in both instances are the same.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-10 are interpreted according to 35 U.S.C. 112(f) because they recite a generic placeholder (“controller”) that does not have a corresponding structure in the specification.  Although the specification broadly discloses a controller as recited in the claims [Fig. 1], it is disclosed at a high level of generality and does not provide any indication of specific structures.  In instances where the controller is discussed in the specification, it is described solely in regards to its function.  Nor does the specification disclose a specific algorithm for transforming a general purpose processor into a special purpose processor that can execute the associated functions (MPEP 2181(II)(B)).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the processor further comprising a power control unit and configured to” (execute functions).  The claim language makes it unclear whether it is the processor or the power control unit that is configured.  
Claim 1 additionally recites several instances of “the waiting time”.  Although claim 1 originally recites “a waiting time” in line 8, the subsequent waiting times recited lack antecedent basis because they are not the same waiting times.  Each subsequent waiting time is determined by decrementing the previous waiting time by N2, beginning with the initial waiting time, resulting in a new waiting time each iteration.  Similar reasoning may be applied to claim 5.
Claims 2 and 6 recite a step of obtaining a ripple voltage generated by a processor in an “extreme working scenario”.  The use of extreme in this context is indefinite because it is a relative term, and the claims fail to provide any criteria or frame of reference for making a determination that a working scenario is extreme.  It is a description that fails to provide any meaningful limitation to claim.

Claims 1-10 are rejected as indefinite because they rely upon teachings in the specification that are unclear.  As indicated in the objection to the specification, paragraphs 0064-0068 and 0074 are unclear because the mathematical operations have errors and/or lack sufficient explanation.  The claims based on these teachings are therefore unclear for the same reasons.
Claims 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claims 1-10 are interpreted according to 35 U.S.C. 112(f) because they recite a generic placeholder (“controller”) that does not have a corresponding structure in the specification.  Although the specification broadly discloses a controller as recited in the claims [Fig. 1], it is disclosed at a high level of generality and does not provide any indication of specific structures.  In instances where the controller is discussed in the specification, it is described solely in regards to its function.  Nor does the specification disclose a specific algorithm for transforming a general purpose processor into a special purpose processor that can execute the associated functions (MPEP 2181(II)(B)).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., U.S. Patent Application Publication No. 2019/0036443, discloses a ripple compensating circuit1 [abstract].
Chun et al., U.S. Patent Application Publication No. 2016/0093345, discloses an invention that adjusts timing on memory operations, thereby spreading out traffic on the memory system reduce noise on the power bus [para. 0062].
Dong et al., U.S. Patent Application Publication No. 2014/0281327, discloses an invention that employs a modified memory timing parameter to process a second memory access request subsequent to a first memory access request [abstract].
Khandelwal, U.S. Patent Application Publication No. 2010/0284284, discloses an invention that employs wait times between VoIP access requests, wherein each instance of a waiting time has an increased length [claim 7].
Schaefer et al., U.S. Patent Application Publication No. 2006/0233005, discloses a system for adjusting a waiting time between sequential memory accesses [claim 12].
Sakugawa et al., U.S. Patent No. 6,684,278, discloses an invention that uses a wait count register and counter to time a wait period for a memory access request [Fig. 3; abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Application corresponding to Chinese reference cited in Applicant’s IDS filed on 12/29/2021.